Citation Nr: 0526890	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  95-21 473	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUES

1.  Entitlement to an initial compensable rating for a low 
back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.  



REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1988 to September 1990, with 1 year, 8 months of 
prior service with the Navy Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the veteran's claim for service connection for a 
neck condition (i.e., cervical spine disorder).  In addition, 
the RO granted her claim for service connection for a low 
back disorder and assigned an initial 0 percent (i.e., 
noncompensable) rating.  She has appealed for a higher 
initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999) (when a veteran appeals her initial rating, VA 
must consider whether she is entitled to a "staged" rating 
to compensate her for times since filing her claim when her 
disability may have been more severe than at others).  

In July 2003, the Board remanded the case to the RO (via the 
Appeals Management Center (AMC)) for additional development 
of the evidence and consideration.  In February 2005, the AMC 
issued a supplemental statement of the case (SSOC), 
continuing the denial of service connection of a cervical 
spine disorder and confirming the initial 0 percent rating 
for the service-connected low back disorder.  The case was 
then returned to the Board for further appellate review.




FINDINGS OF FACT

1.  The report of an August 1994 VA examination of the 
veteran's lumbar spine indicates range of motion (ROM) was to 
125 degrees of forward flexion, 40 degrees of backward 
extension, 43 degrees of left lateral flexion, 40 degrees of 
right lateral flexion, 80 degrees of left rotation, and 60 
degrees of right rotation; there were no deformities on 
contemporaneous objective physical examination, and no 
objective signs of pain on motion.  

2.  The degenerative joint disease (DJD, i.e., arthritis) and 
degenerative disc disease (DDD) in the veteran's cervical 
spine did not originate in service, are not otherwise 
causally related to her military service, and the arthritis 
did not manifest to a compensable degree within one year 
following her separation from service.  

3.  The veteran failed to report to a VA examination 
scheduled sometime after June 2004.  In January 2005 she 
acknowledged that she had received notice of that VA 
examination, but said she did not want to have any further VA 
examinations.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial compensable 
rating for a low back disorder.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5292, 5295 (2002) and DC 5237 (2004).

2.  The veteran's cervical spine disorder was not incurred or 
aggravated during service and cannot be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103A, 5107; 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In this case, the VCAA was not enacted until after the RO's 
initial adjudication of the veteran's claims in March 1995.  
VCAA notices were provided to her in January 2001 and June 
2004, during the pendency of her appeal.  Obviously, VA could 
not comply with the requirement that VCAA notice precede the 
initial RO adjudication because the RO initially adjudicated 
the claims several years before the VCAA even existed.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
And in Pelegrini II, the Court clarified that in cases, as 
here, where the VCAA notices were not sent until after the 
initial adjudication in question, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the veteran receives or 
since has received 
content-complying VCAA notice such that she is not 
prejudiced.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (An error, whether procedural or substantive, is 
prejudicial "when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the [adjudication]."  
(quoting McDonough Power Equip., Inc. v. Greenwood, 464 U.S. 
548, 553 (1984).  Failure to provide notice before the first 
adverse decision by the AOJ would not have the natural effect 
of producing prejudice, and therefore, prejudice must be pled 
as to this deficiency.))

Here, the January 2001 and June 2004 VCAA notices provided 
the veteran with ample opportunity to respond before the AMC 
readjudicated her claims and issued the February 2005 SSOC.  
That SSOC considered her claims based on the evidence that 
had been received since the initial rating decision in 
question and the SOC and any prior SSOCs.  And the veteran 
did not respond to either VCAA notice and has not otherwise 
indicated she has any additional relevant evidence to submit 
or which needs to be obtained.  In fact, she was contacted in 
January 2005 after she failed to report to a VA examination, 
and she stated that she was not interested in having the 
examination and that all her information was on file at the 
local VA Medical Center (VAMC).  So under these 
circumstances, the Board finds she was afforded 
"a meaningful opportunity to participate effectively in the 
processing of [her] claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Mayfield, 19 
Vet. App. at 128 (holding that section 5103(a) notice 
provided after initial RO decision can "essentially cure the 
error in the timing of notice" so as to "afford a claimant 
a meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini II, 18 Vet. 
App. at 122-24).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

Here, the January 2001 and June 2004 VCAA letters provided 
the veteran with notice of the evidence necessary to support 
her claims that was not on record at the time the letters 
were issued, the evidence VA would assist her in obtaining, 
and the evidence it was expected that she would provide.  The 
June 2004 VCAA letter also specifically requested her to 
submit any evidence in her possession that pertained to her 
claims.  Thus, the content of these two letters provided 
satisfactory VCAA notice in accordance with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In developing her claims, the RO obtained the veteran's 
service medical records (SMRs) and her VA outpatient 
treatment (VAOPT) records.  In August 1994, she was given a 
VA examination for her spine.  Another VA examination was 
scheduled sometime after June 2004, but she failed to report 
to it.  And, as mentioned, she indicated she was not 
interested in having any additional VA examinations and 
stated that all her information is of record.  Furthermore, 
she declined her opportunity for a hearing to provide oral 
testimony in support of her claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim[s]."  Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, 
the Board will address the merits of the claims.


Entitlement to an Initial Compensable Rating for a Low Back 
Disorder

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for her disability just 
after establishing her entitlement to service connection for 
it, VA must consider whether she is entitled to a "staged" 
rating to compensate her for times since filing her claim 
when her disability may have been more severe than at other 
times during the course of her appeal.  See Fenderson, 
12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

As mentioned, in March 1995, the RO granted service 
connection for "low back pain" and evaluated the disability 
under DCs 5292 and 5295 for limitation of motion of the 
lumbar spine and a lumbosacral strain, respectively.  See 38 
C.F.R. § 4.71a, DCs 5292, 5295 (2002) ("old criteria").  
These criteria were amended effective September 26, 2003.

Under the old criteria for rating limitation of motion of the 
lumbar spine under DC 5292, slight limitation warrants a 10 
percent rating; moderate limitation warrants a 20 percent 
rating; and severe limitation warrants a 40 percent rating.  

Under the old criteria for rating a lumbosacral strain under 
DC 5295, a strain with only slight subjective symptoms 
warrants a 0 percent rating; a strain with characteristic 
pain on motion warrants a 10 percent rating; a strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position warrants a 20 
percent rating; and a severe strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warrants a 40 
percent rating.

Effective September 26, 2003, the new general rating formula 
for injuries and diseases of the spine (other than 
intervertebral disc syndrome (IVDS)) was revised.  See 68 
Fed. Reg. 51454 (August 27, 2003) (codified  at 38 C.F.R. § 
4.71a, DC 5235 to 5243 (2003).  

The new general rating criteria for the spine are:

Unfavorable ankylosis of the entire spine 
...........................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ..........50
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.........................................40
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ....................................30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 120 degrees; 
or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
...........................................20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height............10

When, as here, the governing law or regulations change during 
the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114.

Accordingly, for the period prior to September 26, 2003, only 
the old rating criteria for limitation of motion of the 
lumbar spine and a lumbar strain may be applied.  Effective 
September 26, 2003, the revised general rating criteria for 
the spine may also be applied, but only if they are more 
beneficial to the veteran.  

As already indicated, the RO scheduled the veteran for a VA 
examination to assess the severity of her service-connected 
low back disorder, and to assess the nature and etiology of 
her cervical spine disorder.  This examination was scheduled 
sometime after June 2004, and she failed to report to it.  A 
January 2005 handwritten note in the claims file indicates 
she was telephoned and asked if she had received a June 2004 
letter informing her that a VA examination would be 
scheduled.  She said that she was not interested in having 
another VA examination because her case had been going on for 
10 years.  She was told that it would be to her advantage to 
have the examination, but she said that the VAMC had all her 
records and she could not take any more time off from work.  

While the Board understands the frustration the veteran has 
expressed over the longevity of her appeal, she has taken an 
unfortunate position in outright declining to appear for her 
VA examination.  According to 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination that was 
scheduled in conjunction with a claim for an increased 
rating, the claim must be denied.  So on this basis, alone, 
her claim for a higher rating for her low back disorder must 
be denied, regardless, according to express VA regulation.  
But even if the Board reviews the existing evidence on record 
(specifically, the prior VA examination and VAOPT records) - 
as explained further below, the veteran still would not be 
entitled to higher rating for this disability.

The report of the August 1994 VA examination indicates the 
ROM of the veteran's lumbar spine was:  to 125 degrees of 
forward flexion, 40 degrees of backward extension, 43 degrees 
of left lateral flexion, 40 degrees of right lateral 
extension, 80 degrees of left rotation, and 60 degrees of 
right rotation.  Normal ROM is to 90 degrees of forward 
flexion, 30 degrees of extension, 30 degrees of left and 
right lateral flexion, and 30 degrees of left and right 
rotation.  See  38 C.F.R. § 4.71a, DCs 5235 to 5234, Note 2 
(2004).  So, based on these measurements, she had greater 
than normal ROM in her low back.  Furthermore, there was no 
deformity, weakness, or objective of evidence of painful 
motion.  Under either the old or new criteria this is 
commensurate with a 0 percent rating - which is what she 
has.  And since VAOPT records show no change in this 
condition, she is not entitled to a "staged" rating under 
Fenderson, either, since there have not been fluctuations in 
the severity of her disability.  So her claim for an initial 
compensable rating for the low back disorder must be denied.


Entitlement to Service Connection for a Cervical Spine 
Disorder

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This 
requires a finding that there is a current disability that 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Certain chronic diseases, including arthritis (degenerative 
joint disease (DJD)), are presumed to have been incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
This presumption, however, is rebuttable by probative 
evidence to the contrary.

As mentioned, the veteran failed to report to a scheduled VA 
examination to assess the nature and etiology of her cervical 
spine disorder.  Under 38 C.F.R. § 3.655(b), when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  

The veteran's SMRs indicate she complained of neck pain and 
stiffness in August 1987 and October 1989 and was diagnosed 
with torticollis (i.e., a contracted state of the cervical 
muscles).  A follow-up note in October 1989 indicates 
improvement and "resolving" torticollis and she was 
returned to full duty.  

After separating from service in September 1990, VAOPT 
records indicate the veteran was seen in September 1991 and 
March 1992 for neck pain.  In May 1992, she was involved in a 
motor vehicle accident (MVA).  An X-ray revealed DDD at the 
C6-7 level.  The report of the August 1994 VA examination 
indicates she reported neck stiffness dating back to 1987.  
An August 1994 X-ray revealed degenerative arthritis and DDD 
at the C6-7 level.  Subsequent VAOPT records show occasional 
complaints of neck pain, with a continued diagnosis of 
arthritis and DDD at the C6-7 level.

In sum, the evidence on record indicates the veteran had 
torticollis in 1987 and 1989, which resolved prior to being 
discharged from military service.  There is no evidence of 
DDD or arthritis (i.e., DJD) of the cervical spine during 
service.  She was not diagnosed with DDD until May 1992, and 
she was not diagnosed with arthritis (DJD)until August 1994.  
The diagnosis of arthritis was not made within the one-year 
presumptive period for service connection.  And 
unfortunately, there is no medical evidence directly linking 
her current cervical spine condition - either her DDD or 
DJD, with the neck pain she had during service.  And as 
mentioned, competent medical evidence is required to 
establish a nexus between a current disability and military 
service.  See Espiritu v Derwinski, 2 Vet. App. 492, 494 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  So her claim for service connection for a cervical 
spine disorder also must be denied.


Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

For the reasons mentioned above, the claims for an initial 
compensable rating for the low back disorder and service 
connection for a cervical spine disorder must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial compensable rating for a low back 
disorder is denied.

The claim for service connection for a cervical spine 
disorder is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


